Citation Nr: 0726129	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
carpal tunnel syndrome.  The case was thereafter transferred 
to the RO in Waco, Texas.  In a December 2004 rating 
decision, the Waco RO denied reopening a claim for service 
connection for a low back disability and denied service 
connection for a psychiatric disorder.

In September 2005, the veteran was scheduled for a hearing 
before the Board.  However, he failed to appear.  In December 
2005, the Board remanded the present matter for additional 
development.  The case has been returned for further 
appellate review.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Carpel tunnel syndrome did not have its onset during 
active service or result from disease or injury in service.

2.  In June 2001, the Board denied service connection for a 
low back disability.  

3.  Evidence received since the June 2001 decision denying 
service connection for a low back disability is cumulative 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
carpel tunnel syndrome have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The June 2001 Board decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

3.  New and material evidence has not been received since the 
Board's June 2001 decision denying entitlement to service 
connection for a low back disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in March 2002 and October 2004.  The 
veteran was told of the requirements to successfully 
establish service connection and to reopen a claim for 
service connection (including the reason for the final denial 
of the claim in June 2001), advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An 
additional letter was sent in January 2006.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice.  
See Dingess/Hartman, 19 Vet. App. at 473.  The RO did, 
however, notify the veteran in the April 2007 supplemental 
statement of the case that if compensation was granted, a 
disability rating and an effective date would be assigned.  
In the usual course of events, VA would readjudicate the 
pending claim after providing such notice.  The fact that 
this did not occur in this case, however, is harmless error 
since such notice was not even required for the reasons given 
above.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that carpel tunnel syndrome is associated with an 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4)(C) (2006); see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).  As discussed below, there were no 
complaints or findings of carpal tunnel syndrome during 
service or for approximately 18 years after the veteran's 
separation from service.  Regarding the claim to reopen 
service connection for a low back disability, a VA 
examination is not required in this case because the 
appellant has not submitted new and material evidence to 
reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii) (2006).  

Finally, the Board notes that in June 2007 the veteran 
submitted additional evidence, consisting of a written 
statement from W.M. dated in May 2007 and private medical 
records dated in October 2006.  The private records show 
treatment for neck, right shoulder, and right hand pain.  The 
statement from W.M. concerns psychiatric symptoms.  As this 
evidence does not relate to the low back disorder and carpal 
tunnel syndrome claims, remand is not in order for the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c).


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.


A.  Carpel tunnel syndrome

The veteran maintains that he has carpal tunnel syndrome as a 
result of handling line during service.  The service medical 
records are negative for any complaints or findings of carpal 
tunnel syndrome.  On separation examination in July 1976, 
clinical evaluation of the upper extremities was normal. 

In a February 1994 letter, Dr. James Baker, a chiropractic 
physician, stated that veteran had traumatic carpal tunnel 
syndrome which caused paresthesia of his thumb and second and 
third digits.  

In sum, the veteran's service medical records do not show 
treatment for carpal tunnel syndrome and there is no evidence 
of a carpal tunnel syndrome between separation from service 
in 1976 and 1994.  This is a period of approximately 18 
years.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxon v. Gober, 230 
F.3d 1330, (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence showing that the veteran has carpal tunnel 
syndrome that had its onset during active service or is 
related to any in-service disease or injury.  The veteran's 
own statements in this regard are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for carpel tunnel syndrome.  See Degmetich 



v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


B.  Low back disorder

In June 2001, the Board denied service connection for a low 
back disability.  In making its decision, the Board stated 
that although there was evidence of an injury in service in 
January 1976, there were no subsequent complaints relating to 
the low back and the veteran was diagnosed as normal at the 
time of separation.  In addition, the Board stated that of 
significance there was no record of treatment following 
service for almost 20 years, and post service treatment 
records, including a VA examination, clearly showed that the 
veteran was well until a 1995 automobile accident.  That 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final Board decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the June 2001 decision, the record contained 
service medical records; post-service treatment records 
showing the presence of a low back disorder as early as 1995; 
and a June 1999 VA examination report.

The service medical records dated in 1976 showed complaints 
of left hip pain as a result of falling while playing sports 
and an observation by the physician of slight tenderness of 
the lumbosacral spine and left buttocks.  Private medical 
records show that the veteran was in an automobile accident 
in March 1995 and was treated for complaints of neck pain, 
cervical back pain, and low back pain, and was diagnosed as 
having generalized disc bulging at L5-S1 following a lumbar 
myelogram in October 1998.  In November 1998, Joseph J. 
Greenspan, M.D. reported that the veteran had a bulging L4-L5 
disc causing spinal stenosis, and that a motor vehicle 
accident in March 1995 caused a spinal cord contusion.  VA 
medical treatment records dated in 1997 showed treatment for 
low back pain and L4-L5 bulging disc.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for a low 
back disability.  Evidence obtained since the June 2001 
decision includes VA medical treatment records, private 
treatment records, and Social Security records.  Many of 
these documents are duplicates of records that were before 
the Board in June 2001, and are therefore not new.  
Similarly, to the extent that these documents show treatment 
for a low back disorder many years after service, they are 
cumulative, and not new.  The evidence before the Board in 
June 2001 already showed that the veteran was diagnosed as 
having a low back disorder as early as March 1995.  

The veteran's contentions that his back disability is somehow 
related to his active service are not new.  His statements 
are essentially a repetition of his previous assertions that 
were before the Board in 2001, and are basically cumulative 
and not new.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such conditions are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).




The additional medical records show that the veteran 
continues to suffer from a diagnosed low back disability.  
However, there is no competent medical evidence of record 
showing that a low back disability had its onset during 
service or within the first post-service year, or is related 
to any in-service disease or injury.  Accordingly, the 
additional records are not material.

Medical records that do not mention a low back disability, 
even if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to the June 2001 Board decision is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for a low back disability.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).


ORDER

Service connection for carpel tunnel syndrome is denied. 

The application to reopen the claim for service connection 
for a low back disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Service medical records show that in May 1976, the veteran 
underwent a psychiatric evaluation.  Following a mental 
status examination, he was diagnosed as 



having passive-aggressive personality with anti-social 
traits.  The examiner stated that the veteran was unsuitable 
for service and should be administratively separated 
secondary to a severe personality disorder.  The examiner 
also stated that the veteran did not suffer from a psychosis, 
neurosis, organic brain syndrome, or severe affective 
disorder.  

Following service, the veteran received VA medical treatment.  
In November 2003, he was diagnosed as having a history of 
depression for which he was taking Prozac.  In August 2004, 
he was diagnosed as having a history of passive-aggressive 
personality with anti-social traits.  Subsequent VA treatment 
records show that the veteran continued receiving psychiatric 
treatment with complaints of depression and he was 
continually diagnosed as having passive-aggressive 
personality with anti-social traits.

In May 2007, W.M. stated that he knew the veteran since 
before he entered active service.  He reported that after the 
veteran's separation from service, he had some mental 
problems.  He described an incident in 1977 when he lost it 
and drove a truck into a bank sign; an incident in 1979 when 
he lost it and lost it and tried to run over a group of 
people at an Army depot; and an additional incident when he 
cursed at a college instructor and was kicked out. 

In view of the foregoing, the Board finds that a VA medical 
examination is warranted.  See 38 C.F.R. § 3.159(c)(4).  The 
veteran also submitted additional evidence pertinent to this 
claim in June 2007 (i.e., the May 2007 statement from W.M.), 
and remand is required for the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(c).   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran 
to be afforded a VA psychiatric 
examination.  The claims file must be 
made available to and reviewed by the 
clinician in conjunction with the 
examination.  Any indicated 



tests, as determined to be appropriate 
by the examiner, should be 
accomplished.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any current 
psychiatric disorder. 

The examiner should state whether it is 
at least as likely as not that any 
current psychiatric disorder had its 
onset during active service or is 
related to any in-service disease or 
injury.  In providing this opinion, the 
examiner should review the complaints 
and findings noted during service in 
May 1976.

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached. 

2.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case 
(SSOC) and afford the veteran and his 
representative an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


__________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


